Citation Nr: 0941084	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  09-24 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to February 1946, from April 1946 to February 
1948, and from May 1949 to December 1949.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 2009 rating decision of the Muskogee, Oklahoma 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran's claims file is now in the jurisdiction of the 
Salt Lake City, Utah RO.  In the Veteran's VA Form 9, 
substantive appeal, received on July 13, 2009, he requested a 
Travel Board hearing.  In a statement received on July 31, 
2009, he withdrew his request for a hearing.  

As an initial matter, the Board notes that in various 
statements, submitted in association with his service 
connection claim for ALS, the Veteran makes references to 
having had mumps in service and being given a diagnosis of 
"atrophy, left testes," during his February 1946 service 
separation physical examination.  See e.g., July 2009 
substantive appeal, March 2009 notice of disagreement.  He 
has also submitted numerous photocopies of his February 1946 
service treatment records.  The Board notes, however, that 
the Veteran is already service-connected for atrophy of the 
left testicle, residuals of mumps.  See July 1991 rating 
decision.  Therefore, it is not clear whether the Veteran 
seeks an increased rating in this matter, and his statements 
are referred to the RO for clarification and any appropriate 
action. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2009).

In January 2009, the RO denied the Veteran's claim of service 
connection for ALS because he had not submitted any evidence 
showing that he had such disability.  Significantly, in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

In September 2009 written argument, the Veteran's 
representative stated that he had spoken with the Veteran via 
telephone and that the Veteran had advised that "treatment 
records from the Grand Junction [VA Medical Center (VAMC)] 
from 2009 [would] show a diagnosis of [ALS]."  In a 
statement received in September 2009, the Veteran also 
indicated that he was going to the Grand Junction VAMC on 
September 14, 2009, and would send a copy of his medical 
records.  A review of the record shows that it contains Grand 
Junction VAMC outpatient treatment records from May 2006 to 
August 2008.  VA treatment records are constructively of 
record and must be secured.

Accordingly, the case is REMANDED for the following:

1. 	The RO should obtain complete 
records of all VA treatment the Veteran 
has received for ALS at the Grand Junction 
VAMC since August 2008.

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

